UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2224



MARY ANN NICHOLS-SMITH,

                                                 Plaintiff - Appellant,

          versus


BRANCH BANKING     &   TRUST   COMPANY;   JENNIFER
ALEXANDER,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CA-03-368-3)


Submitted:   December 10, 2004               Decided:   January 25, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Ann Nichols-Smith, Appellant Pro Se. Virginia A. Piekarski,
CONSTANGY, BROOKS & SMITH, L.L.C., Winston-Salem, North Carolina,
Edward Katze, Timothy R. Newton, CONSTANGY, BROOKS & SMITH,
Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mary Ann Nichols-Smith appeals the district court’s order

denying relief on her 42 U.S.C. §§ 2000e to 2000e-17 (2000)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Nichols-Smith v. Branch

Banking & Trust Co., No. CA-03-368-3 (W.D.N.C. Aug. 27, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -